16th January 2002

The Directors

Chyron UK Holdings Limited

Pro-Bel Limited

Danehill

Lower Early

Reading

Berks.

RG6 4PB

Dear Sirs:



Barclays Bank PLC ("the Bank") is pleased to offer an overdraft facility ("the
Facility") up to a gross limit of GBP2,500,000 (two million five hundred
thousand pounds sterling) and a net limit of GBP 2,000,000 (two million pounds
sterling) to Chyron UK Holdings Limited ('the Parent') and its subsidiaries
named below. The Parent and each such subsidiary named below (including any
additional subsidiary admitted under paragraph 8 below) are referred to
individually as a "Borrower" and collectively as the "Borrowers".



After completion of the acceptance formalities specified in paragraph 14 below,
the Facility will be available for drawing by the Borrowers, subject to the
terms and conditions stated below.



1. The Facility



The Facility will be available under the Composite Accounting System ("CAS") in
accordance with a Composite Accounting Agreement made between the Borrowers and
the Bank, subject to the sub-limits stated below. Interest will be chargeable at
a margin of 2.25% per annum over the Bank's Base Rate current from time to time.
Interest will be calculated on the net indebtedness for the time being owing by
the Borrowers under the Facility (after deduction of any credit balances on the
CAS Accounts).



Accrued interest will be debited to the relevant CAS Accounts quarterly in
arrears on the Bank's normal quarterly charging dates in March, June, September
and December of each year, or at such other times as may be determined by the
Bank. Interest will accrue from day to day (after as well as before judgement)
and be calculated on the basis of actual days elapsed over a 365 day year (or on
such other day count basis as the Bank considers is consistent with the then
applicable market practice for facilities of this kind).



2. Facility Limits



The gross indebtedness owing by the Borrowers under the Facility (before
deduction of any credit balances on the CAS Accounts) shall not at any time
exceed the gross facility limit stated above and the net indebtedness owing by
the Borrowers under the Facility (after deduction of any such credit balances)
shall not at any time exceed the net facility limit stated above.



Each Borrower may utilise the Facility only up to the amount of the individual
sub-limit stated below opposite its name:



 

Name of Borrower:

Sub-Limit:

Pro-Bel Limited

GBP 1,500,000

Letter of allocation to Barclays Paris re Chyron Pro-Bel France SARL

GBP 500,000







3. Availability



All money owing by each Borrower under the Facility is repayable upon written
demand by the Bank at any time. Any undrawn amount of the Facility may be
cancelled by the Bank at any time. After such demand or cancellation, no further
drawing may be made by any Borrower under the Facility.



Any money not paid following a demand under this paragraph shall continue to
carry interest as calculated in accordance with paragraph 1. Interest shall, if
unpaid, be compounded on the Bank's normal quarterly charging dates. Interest
will continue to be charged and compounded on this basis after as well as before
judgement.



The Borrowers jointly and severally agree to indemnify the Bank on demand
against any loss or expense which the Bank may sustain or incur as a consequence
of any such cancellation or demand or any default or delay by a Borrower in the
payment of any amount when due under this facility letter.



In the absence of demand or cancellation by the Bank, the Facility is available
for utilisation until 31st December 2002 ("the Review Date"). The Bank will be
pleased to discuss the Borrowers' future requirements shortly before the Review
Date and the Facility may continue for a further period if expressly agreed in
writing by the Bank (in its entire discretion without any obligation to do so).



The rights of set-off conferred on the Bank by each Borrower under the CAS
Agreement and the CAS Guarantee to which it is a party may be exercised by the
Bank without the Bank first making a demand for payment of any liability
represented by the debit balance which is to be satisfied by the exercise of
such right. The amount for the time being standing to the debit or credit of
each CAS Account will be treated, for all purposes of such CAS Agreement and
each such CAS Guarantee, as immediately due and payable.



4. CAS Accounts



Each Borrower represents and warrants to the Bank that it is and will remain the
beneficial owner of all amounts for the time being standing to the credit of its
CAS Account with the Bank. Each Borrower also undertakes that it will not at any
time assign, charge or otherwise alienate or encumber any of its rights to such
amounts (except in favour of the Bank) or permit any charge or other encumbrance
to subsist over such rights.

5. Security and/or Guarantee(s)



The Borrower's obligations hereunder will be secured by any security which is
now held, or hereafter may be held, by the Bank to secure all moneys and
liabilities which shall from time to time be due, owing or incurred to the Bank
by the borrower, whether actually or contingently.



The following security held is held:

 * Debenture on Bank standard form dated 18/2/98 in the name of Pro-Bel Limited
 * Debenture on Bank standard form dated 2/3/79 in the name of Chyron UK
   Holdings Limited
 * A first legal mortgage on Bank standard form dated 28/8/98 over the premises
   at Danehill, Lower Earley, Reading in the name of Pro-Bel Limited
 * Unlimited CAS Guarantees between the following dated 27/3/98:

1) Pro-Bel Limited

2) Chyron UK Holdings Limited



6. Information



The Parent undertakes to provide the Bank with copies of:



 * Audited consolidated profit and loss account and balance sheet as soon as
   they are available and not later than 180 days from the end of each
   accounting reference period,

 * Quarterly management accounts (March, June, September and December) within 45
   days of the quarter end for Chyron Corporation.

 * Monthly management accounts for Chyron UK Holdings/Pro-Bel Limited within 30
   days of the each month end.

7. Change of Circumstances



In the event of any change in applicable law or regulation or in the existing
requirements of, or any new requirements being imposed by, any central bank,
governmental, fiscal, monetary, regulatory or other authority in any applicable
jurisdiction (whether or not having the force of law) including, without
limitation, any resulting from the introduction or operation of the Euro, the
result of which, in the sole opinion of the Bank, is to increase the cost
(directly or indirectly) to it of funding, maintaining or making available
amounts drawn under the Facility (or any undrawn amount of the Facility) or to
reduce the effective return to the Bank, then each Borrower shall pay to the
Bank such sum as may be certified by the Bank to such Borrower as being
necessary to compensate the Bank for such increased cost or such reduction.



8. Authority of Parent to agree changes to the composition of the Borrowers and
to extend, renew and/or vary the Facility



By countersigning this facility letter, each Borrower (other than the Parent)
irrevocably authorises the Parent (which is hereby appointed the agent of each
Borrower for such purposes) from time to time (i) to agree with the Bank in
writing to add any further subsidiary or subsidiaries as a Borrower or
Borrowers, and/or (ii) to remove any subsidiary as a Borrower, and/or (iii) to
extend or renew the Facility, or increase or reduce the limit and (if
applicable) sub-limits and the interest margin applicable to the Facility and/or
to vary the other terms applicable to the Facility as the Parent may determine,
and/or (iv) to sign any document and perform any act on behalf of the Borrowers
(or any of them) required to effect or implement any of the foregoing or to
record or restate the terms for the time being applicable to the Facility (as
extended or renewed if applicable). Each change so agreed by the Parent shall be
binding on each Borrower and the Bank may assume that all requisite approvals
(if any) have been obtained by the Parent from the other Borrowers. The
authority hereby conferred on the Parent shall continue after the Review Date.
The terms applicable to the Facility will continue in full force and effect,
save as expressly amended thereby.



Any demand for payment or any other demand or notice to a Borrower may be
sufficiently made or given by the Bank to such Borrower by posting it to or
leaving it at the Parent's last known place of business or (at the Bank's
option) at the Parent's registered office.



9. Admission of a New Participating Subsidiary



The admission of a new subsidiary ("a New Participating Subsidiary") shall take
effect at the commencement of the fifth business day after the delivery to the
Bank of the following documents in form and substance satisfactory to the Bank:



(a) an agreement supplemental to this facility letter signed by the Parent and
the New Participating Subsidiary;



(b) an agreement supplemental to the CAS Agreement signed by the Parent and the
New Participating Subsidiary, together with a CAS Guarantee signed by the New
Participating Subsidiary and a CAS Guarantee signed by the Parent;



(c) a certified true copy of a resolution of the New Participating Subsidiary's
Board of Directors:



(i) accepting the Facility on the terms and conditions stated herein, approving
the terms of the documents referred to in sub-paragraphs (a) and (b) above to
which the New Participating Subsidiary is a party and authorising a specified
person, or persons, to sign and return to the Bank each such document on its
behalf;



(ii) authorising the Bank to accept instructions and confirmations in connection
with the operation of the Facility signed in accordance with the Bank's mandate
current from time to time;



(iii) appointing the Parent to act as agent of the New Participating Subsidiary
for the purposes contemplated in paragraph 7 above [and paragraph 12 below];



(d) a certified true copy of a resolution of the Parent's Board of Directors,
approving the admission of the new Participating Subsidiary and approving the
terms of the documents referred to in sub-paragraphs (a) and (b) above to which
the Parent is a party and authorising a specified person, or persons, to sign
and return to the Bank each such document on its behalf.



The Bank shall not be bound to admit a new subsidiary under the above procedure
if the Bank considers that its admission might result in a breach of Section 151
of the Companies Act 1985 (prohibition of financial assistance by a company for
acquisition of its own shares).



10. Fees and Expenses



An arrangement fee of GBP 10,000 will be payable to the Bank on acceptance of
this offer.



The Borrowers jointly and severally undertake to reimburse to the Bank on demand
on a full indemnity basis (whether or not the Facility is utilised) all
valuation and legal fees and other out-of-pocket expenses (including VAT), if
any, incurred or chargeable by the Bank in connection with the valuation or
revaluation of any security held by the Bank or the enforcement and preservation
by the Bank of its rights under this facility letter (and the documents referred
to herein) and the Bank may debit such fees and expenses to such accounts of the
Borrowers with the Bank as the Bank may determine without further authority from
the Borrowers.



11. Miscellaneous



If the UK moves to the third stage of EMU, the Bank shall be entitled to make
such changes to this facility letter as it reasonably considers are necessary to
reflect the changeover to the Euro (including, without limitation, the rounding
(up or down) of fixed monetary amounts to convenient fixed amounts in the Euro
and amending any provisions to reflect the market conventions for a facility of
the kind contemplated in this facility letter).



12. Interpretation



In this facility letter:



(a) "business day" means a day (excluding Saturdays) on which the Bank is
ordinarily open to effect transactions of the kind contemplated in this Facility
Letter and, if a payment is to be made in euros, on which such payment system as
the Bank chooses is operating for the transfer of funds for the same day value;



(b) "CAS Account" means an account of a Borrower with the Bank within a CAS
arrangement for the time being in force between them;



(c) "EMU" means Economic and Monetary Union as contemplated in the Treaty
establishing the European Community, as amended from time to time



(d) "Euro" and "E" means the single currency of the participating Member States
adopted under Council Regulation (EC) No 974/98;



(e) "indebtedness" includes any obligation for the payment or repayment of
money, whether present or future, actual or contingent;



(f) "subsidiary" has the meaning attributed to the expression "subsidiary
undertaking" in Section 258 of the Companies Act 1985;



(g) "UK" means the United Kingdom of Great Britain and Northern Ireland.



Reference to any statutory provision includes any amended, extended or
re-enacted version of it with effect from the date on which it comes into force.
Reference to this facility letter or any other document includes this facility
letter or such document as amended, extended, supplemented or restated in any
manner from time to time and/or any document which amends, extends, supplements
or restates this facility letter or such

document.



13. Governing Law



This facility letter shall be governed by and construed in with English law.





14. Period for Acceptance of this offer



This offer will remain available for a period of one month from the date of this
facility letter, after which it will lapse if not accepted by the Borrowers.



15. Acceptance



Prior to the Overdraft being utilised, the Parent shall provide the Branch with
the following:

a) The enclosed duplicate of this letter duly signed on each Borrower's behalf.



b) A certified true copy of a Resolution of each Borrower's Board of Directors:

I) Accepting the Overdraft on the terms and conditions stated herein

ii) Authorising a specified person, or persons, to sign and return to the Bank
the duplicate of this letter,

iii) Authorising the Bank to accept instructions and confirmations in connection
with the operation of the Overdraft signed in accordance with the Bank's signing
mandate current from time to time,

(iv) Appointing the Parent to act as agent of the Borrowers for the purpose

contemplated in Clause 6 above.

Yours sincerely

 

/s/ D E Smith

D E Smith

Associate Director

Barclays Business Support



 

The borrowing facilities detailed above are accepted on the conditions stated:

For and on behalf of Chyron UK Holdings Limited

Signed:

Board Director /s/ M. J. Knight

M. J. Knight

Board Director/Secretary /s/ P. M. Mayhead

P. M. Mayhead

Date: 08/02/02

 

 

 

 

The borrowing facilities detailed above are accepted on the conditions stated:

For and on behalf of Pro-Bel Limited

Signed:

Board Director /s/ M. J. Knight

M. J. Knight

Board Director/Secretary /s/ P. M. Mayhead

P. M. Mayhead

Date: 08/02/02

 

 

 

 

 

 

 

 

 

 

At a meeting of the Board of Directors of Chyron UK Holdings Limited
(hereinafter called ''the Company"), duly convened and held:

at.........................................................................................................................(address)

on 8th February 2002 (date)

It was resolved that

1. The company accepts the borrowing facilities offered by Barclays Bank PLC in
the attached facility letter, the terms and conditions of which have been
exhibited to and accepted by the Board;

2. The acceptance of the facilities is considered to be in the best interest of
and to the advantage and further benefit of the company; and

3. The facility letter to Barclays Bank PLC now produced is approved and

M. J. Knight and P. M. Mayhead



be and are hereby authorised to sign the acceptance of the said facility letter
o behalf of the company and to bind the company to the terms and conditions
stated therein.

Certified to be a true extract from the minutes of directors/general meeting of
the company held on the date stated above.

 

/s/ M. J. Knight CHAIRMAN

M. J. Knight

/s/ P. M. Mayhead

P. M. Mayhead

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

At a meeting of the Board of Directors of Pro-Bel Limited (hereinafter called
''the Company"), duly convened and held:

at.........................................................................................................................(address)

on. 8th February 2002 ( date)

It was resolved that

1. The company accepts the borrowing facilities offered by Barclays Bank PLC in
the attached facility letter, the terms and conditions of which have been
exhibited to and accepted by the Board;

2. The acceptance of the facilities is considered to be in the best interest of
and to the advantage and further benefit of the company; and

3. The facility letter to Barclays Bank PLC now produced is approved and

M. J. Knight and. P. M. Mayhead



be and are hereby authorised to sign the acceptance of the said facility letter
o behalf of the company and to bind the company to the terms and conditions
stated therein.

Certified to be a true extract from the minutes of directors/general meeting of
the company held on the date stated above.

 

/s/ M. J. Knight CHAIRMAN

M. J. Knight

/s/ P. M. Mayhead

P. M. Mayhead

 